Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 6, 2020. Claims 1-20 are currently pending. Claims 17-20 were withdrawn during an earlier restriction requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0251662 to Griswold et al. (Griswold) in view of US 2010/0305670 to Hall et al. (Hall) (both previously cited).
In reference to at least claim 1
Griswold teaches a slidable fixation device for securing a medical implant which discloses a device for the active fixation of an implantable medical lead into tissue (e.g. Fig. 1-2), the device comprising: a housing (e.g. housing around implant 802) including a proximal end for connecting to the lead (e.g. implant 802 may be used to deliver and implant other medical devices that are configured to be secured within body tissue including lead based stimulation systems, para. [0020]) and a distal end opposite the proximal end (e.g. distal end opposite proximal end, Fig. 8), the housing defining a housing lumen having a longitudinal axis extending between the proximal end and the distal end (e.g. housing around implant 802 defines a lumen, Figs. 8-9); a tine assembly disposed within the housing lumen (e.g. tines 814 disposed within the lumen, Figs. 8-9), the tine 
Hall teaches a method and device for coupling a lead conductor member to a functional component (see Figs 1-2, 3A-3B, para. [0025]-[0036]) which discloses housing (e.g. lead body 60), rotatable shaft (e.g. conductor member 80 and connection body 66; tine assembly (e.g. fixation helix 64, " ... rotating the connection body 66 with respect to the lead body 60, e.g. with respect to the insert 76 , causes the connection body 66 and fixation helix 64 to move longitudinally with respect to the lead body 60", para. [0034], [0036]) and provides the similar anchoring effect (e.g. "The conductor member 80 transmits torque from a rotatable portion of the terminal pin (not shown) to the connection body 66. Turning the connection body or fixation helix base 66 within the insert 76 causes the connection body 66 and fixation helix 64 as a whole to simultaneously rotate and move longitudinally, facilitating the implantation of the fixation helix 64.", para. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Griswold to incorporate the teachings of Hall to include a rotatable shaft extending through the housing lumen, the shaft configured to engage the tine assembly such that rotation of the shaft transitions the at least one tine between the linear configuration and the curved configuration in order to yield the predictable result of an alternative technique for actuating the tines to anchor the tines into the tissue.  
In reference to at least claim 2

In reference to at least claim 3
Griswold modified by Hall discloses wherein the at least one tine includes a plurality of tines (e.g. ‘662, array of tines 814).
In reference to at least claim 4
Griswold modified by Hall discloses the device of claim 1, further including an electrode disposed at the distal end of the housing, the rotatable shaft connected to the electrode (e.g. ‘670, helical fixation electrode 50,64 at distal end of housing is connected to the rotatable shaft, Figs. 3A-3B, para. [0025],[0037]).
In reference to at least claim 5
Griswold modified by Hall discloses the device of claim 4, wherein the electrode includes a conical tip having an axis that is collinear with the longitudinal axis of the housing lumen. (e.g. ‘670, helical fixation electrode 50,64 at distal end of housing is connected to the rotatable shaft, Figs. 3A-3B, para. [0025],[0037]).
In reference to at least claim 6
Griswold modified by Hall discloses the device of claim 4, wherein the shaft is electrically and mechanically connected to the electrode. (e.g. ‘670, helical fixation electrode 50,64 at distal end of housing is connected to the rotatable shaft, Figs. 3A-3B, para. [0025],[0037]).
In reference to at least claim 12

Hall teaches a method and device for coupling a lead conductor member to a functional component (see Figs 1-2, 3A-3B, para. [0025]-[0036]) which discloses housing (e.g. lead body 60), rotatable shaft (e.g. conductor member 80 and connection body 66; tine assembly (e.g. fixation helix 64, " ... rotating the connection body 66 with respect to the lead body 60, e.g. with respect to the insert 76 , causes the connection body 66 and fixation helix 64 to move longitudinally with respect to the lead body 60", para. [0034], [0036]) and provides the similar anchoring effect (e.g. "The conductor member 80 transmits torque from a rotatable portion of the terminal pin (not shown) to the connection body 66. Turning the connection body or fixation helix base 66 within the insert 76 causes the connection body 66 and fixation helix 64 as a whole to simultaneously rotate and move longitudinally, facilitating the implantation of the fixation helix 64.", para. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Griswold to incorporate the teachings of Hall to include a rotatable shaft extending through the housing lumen, the shaft configured to engage the tine assembly such that rotation of the shaft transitions the at least one tine between the linear configuration and the curved configuration in order to yield the predictable result of an alternative technique for actuating the tines to anchor the tines into the tissue.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0251662 to Griswold et al. (Griswold) in view of US 2010/0305670 to Hall et al. .
In reference to at least claim 13
Griswold modified by Hall teaches a lead according to claim 12 but does not explicitly teach wherein the at least one tine is conductive and the electrode and the shaft are electrically insulated from the at least one tine.
Helland teaches a dual helix active fixation stimulation lead which discloses an implantable lead in which the electrode has various portions of insulation to aid in electrical isolation of the electrode from other components of the implanted lead and to prevent unnecessary heating of components within an implanted device as evidence by Helland (e.g. abstract, Figs. 4, 7-9, Col. 2, ll. 29-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Griswold modified by Hall with the teachings of Helland to include electrically insulating portions of the at least one tine from the electrode and the shaft in order to yield the predictable result of providing electrical isolation between the components and to prevent unnecessary heating between the components. 
In reference to at least claim 14
Griswold modified by Hall and Helland discloses the device further including at least one tine conductor extending through the tubular body from the connector assembly to the at least one tine (e.g. ‘670, lead 16 includes a flexible, tubular body 52 a connector assembly 52 and an electrical conductor extending through the tubular body connecting to the electrodes, para. [0026]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/389334. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a device for active fixation of an implantable medical lead that include a housing, tine assembly and rotatable shaft for transitioning the tines from a linear configuration to a curved configuration with the . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. Applicant argues that Griswold does not teach a housing including a proximal end for connecting to the lead and a distal end opposite, the examiner respectfully disagrees. Griswold discloses a housing (e.g. housing around implant 802) and further discloses the delivery system 100 in which 800 is similar (e.g. para. [0037]) may be used to deliver an implant or other medical devices that are configured to be secured within body tissue, such as a sensor device or another type of stimulator device, and may or may not be "leadless" or self-contained (e.g. para. [0020]), therefore Griswold discloses that the implant delivered by the delivery system while shown as a leadless self-contained implant may be a lead based implant. Regarding the arguments against Hall, it is unclear which embodiment applicant is referring to within Hall as the argued features of Hall including retractable tines 71a-c, Nitinol tube 78, cannula 81, hub 74 and slider 79 (see pgs. 8-9 of response filed 11/6/2020)  are not recited within the Hall reference (US 2010/0305670). No arguments were provided against the double patenting rejection therefore the rejection has been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792